780 N.W.2d 835 (2010)
Michael B. CARO and Karen K. Caro, Plaintiffs-Appellees,
v.
BORGESS MEDICAL CENTER, a Michigan corporation, Defendant-Appellant, and
KN Leasing, Inc., a Michigan corporation, d/b/a Kalamazoo Neurology, P.C.; Premier Medical Care, P.C. a Michigan Professional corporation d/b/a Kalamazoo Neurology, and Michelle L. Crooks, M.D., Jointly and Severally, Defendants-Appellee.
Docket No. 139957. COA No. 291531.
Supreme Court of Michigan.
April 28, 2010.

Order
On order of the Chief Justice, a stipulation signed by the attorneys for the parties agreeing to the dismissal of this application for leave to appeal is considered and, IT IS HEREBY ORDERED that the application for leave to appeal is DISMISSED with prejudice and without costs.